Bruñe, C. J.,
delivered the opinion of the Court.
This is an application for leave to appeal from a denial of a writ of habeas corpus by Judge Benjamin Michaelson, of the Circuit Court for Anne Arundel County, on October 14, 1957.
The petitioner was convicted of robbery with a deadly weapon and was sentenced by the Circuit Court for Harford County (Cobourn, J.) for an indeterminate period^ of not more than eight years in the Maryland State Reformatory for Males, the sentence to run from December 9, 1949. He was twice released on parole, once for 391 days, and then for 524 days, and was returned to confinement at the end of both periods because of parole violations committed by him.
The record does not show that he was given credit for his *655parole time. Petitioner contends that the time spent on parole should have been counted as part of his original sentence, and that his sentence has now expired, having been fully served on December 9, 1957.
It has been repeatedly held by this Court that the failure of the Parole Board to exercise its discretion by granting credit for time spent on parole can never be the ground for the issuance of a writ of habeas corpus. Schwartz v. Warden, 212 Md. 637, 128 A. 2d 903; Creager v. Warden, 211 Md. 649, 127 A. 2d 135. See Article 41, Section 101 (Code 1951).

Application denied, with costs.